                     Case 1:20-cr-00521-CM Document 79 Filed 01/19/21 Page 1 of 1

      Case 1-20-cr-00521-CM-1               Document 77            Filed in NYSD on 01 /15/2021     Page 1 of 1

                                   TALKIN, MUCCIGROSSO & ROBERTS,                   L .L.P.
                                                    ATTORNEYS AT LAW

                                                  40 EXCHANGE PLACE
                                                       l.8THFLOOR
                                              NEW YORK, NEW YORK 10005
                                                    ( 212) 482•0007 PHONE
                                                       ( 2121482-1303 l'"AX
                                                       WWW.TALKINlAW.COM
                                                   EMAI L: l NFO.TAL.KINL.AW.COM



                                                                                                         NEW JERSEY OFFICE,
   MARYLAND OFP'ICE ,
                                                                                                           79 MAIN STREET
:1100 CORSEY HALL PRIVE
                                                                                                                SUITE ONE
        &UITE 100
                                                                                                     HACKENSACK, NJ 0760 1
 ELLICOTT CITY, MO 21042
                                                                                                            20 I •342-6665
     410-9154-0300



        Honorable Colleen McMahon
        Chief United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

        BYECF
                                                 Re:       United States v. James Cahill                                      ,
                                                           20 Cr. 521 (CM)        ,
        Dear Judge McMahon:

                         October 20, 2020, the Court granted defendant James Cahill's ("Cahill") motion to
        travel to certain stores in order to shop for his household. By this letter, Cahill respectfully requests
        that be be permitted to travel to two additional stores; Target located at 50 Spring Valley Market
        Place in Spring Valley NY, and Wegmans located at 100 Farm Avenue in Montvale, NJ. Travel
        to these stores, if permitted, will be subject to the same restrictions, necessity for prior Pretrial
        Services ("PTS") approval and production of receipts requirements that apply to all other shopping
        trips. The government, by Assistant United States Attorney Danielle Sassoon, defer to PTS on this
        application and PTS, by United States Pretrial Services Officer Winter Pascual, consents.

                           Thank you for Your Honor's consideration of this request.


                                                                      Very truly yours,

                                                                      S~d,;T~
                                                                      Sanford Talkin


       cc:       AUSA Jason Swergold
                 AUSA Jun Xiang
                 SAUSA Laura de Oliveira
                                                                                   usncsoNY
                 USPTO Winter Pascual (by email)                                   l)()CUMENi
                                                                                   ELECTRONICALLY FILED
                                                                                                     '      I
                                                                                   DOC#:     // N72{
                                                                                   ~ ~ ED_:_ .
